Citation Nr: 1024562	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 
2005, for a permanent and total disability rating for pension 
purposes.   

2.  Entitlement to special monthly pension (SMP) on the basis of 
aid and attendance or housebound criteria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2009.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran's formal claim for a permanent and total 
disability rating for pension purposes was received by VA on 
February 11, 2005, and was not preceded by any informal claim.  

2.  The date entitlement arose to a permanent and total 
disability rating for pension purposes was February 14, 2004.  

3.  The Veteran has timely sought retroactive pension entitlement 
and was incapacitated for a period of at least 30 days during the 
period beginning February 14, 2005, and leading to his submission 
of a formal claim for VA pension entitlement on February 11, 
2005.  

4.  The Veteran, though he has multiple, severe disabilities, is 
not blind or so nearly blind as to have a corrected visual acuity 
of 5/200 or less, in both eyes, or to have concentric contraction 
of the visual field to five degrees or less, and he is not a 
resident of a nursing home; he is not shown to require the care 
and assistance of others for carrying out the activities of daily 
living and to protect him from the hazards or dangers incident to 
his daily environment or to be unable to leave the confines of 
his home and immediate premises.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date of 
February 14, 2004, but no earlier, for entitlement to a permanent 
and total disability for VA pension purposes have been met.  
38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2009)

2.  The criteria for entitlement to SMP based on aid and 
attendance or housebound criteria have not been met.  38 U.S.C.A. 
§§ 1114, 1502, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was attempted by the February 2005 letter 
from the RO to the Veteran relating to the claims for VA pension 
and SMP.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

The initial notice letter only addressed the criteria for SMP.  
The claim for an earlier effective date for a grant of VA pension 
is a downstream issue from that of VA pension, see VAOPGCPREC 8-
2003, but in this instance VCAA notice as to VA pension  
entitlement was not provided.  However, additional notice was 
furnished through a statement of the case provided in January 
2009 as to the effective date for VA pension entitlement, 
advising the Veteran of the entitlement criteria and the reasons 
why his claim had been denied by the RO.  No further action, 
including issuance of a supplemental statement of the case, was 
thereafter attempted so as to cure any timing error and notice 
pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as to the assignment of effective dates and ratings was 
never provided, although this is not a case where service 
connection is at issue or where ratings are potentially for 
assignment, and actual notice as to the criteria for effective 
date assignment has in fact been furnished to the Veteran.  
Nonetheless, because the Board grants entitlement to an effective 
date for VA pension nearly one year prior to previously assigned 
one, the Board finds that substantial compliance has been 
achieved as to that matter and that further action to correct any 
such error would only unnecessarily delay the relief sought by 
the Veteran.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran in his September 2005 
statement reported that "Lloyd" from the service organization 
he had appointed as his representative told him that a VA 
examination as to "his limitations" may be advisable, but no 
request for a medical examination regarding SMP entitlement was 
set forth in any subsequent submission of the Veteran or his 
representative or is reflected in the transcript of the testimony 
offered at the Board hearing in January 2009.  At that hearing, 
the Veteran through his representative stated that the "real" 
issue before the Board related to the effective date of VA 
pension and that his efforts to eliminate the issue of SMP 
entitlement had not been effective.  Likewise, the January 2009 
testimony offered by the Veteran was to the effect that he did 
not currently require the assistance of another person in 
completing the activities of daily living and was able to leave 
his home independently.  Moreover, medical data are inconsistent 
with the Veteran meeting the requisite aid and attendance or 
housebound criteria.  On that basis, remand to afford the Veteran 
a VA medical examination to ascertain his entitlement to SMP is 
deemed unnecessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
VCAA.




Earlier Effective Date for VA Pension

In general, the effective date of an award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of the receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The applicable regulation provides more specifically that the 
effective date for a claim for disability pension received on or 
after October 1, 1984 is the date of receipt of the claim.  38 
C.F.R. § 3.400(b)(ii).  However, an award of disability pension 
may not be effective prior to the date entitlement arose.  38 
C.F.R. § 3.400(b)(1).  If, within one year from the date on which 
the veteran became permanently and totally disabled, a veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
pension award may be made effective from the date of receipt of 
the claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the veteran.  
38 C.F.R. § 3.400(b)(1)(ii)(B); see also 38 C.F.R. § 3.151(b).  

Improved (nonservice- connected) pension is a benefit payable by 
VA to a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 
2002).  

The record reflects that entitlement to VA nonservice-connected 
disability pension was established by RO action in August 2005.  
An effective date of February 11, 2005 was assigned as that was 
the date of receipt by VA of the Veteran's formal claim.  In 
response, the Veteran appealed the effective date assigned, 
alleging, in effect, that he was entitled to retroactive pension 
benefits from the time of his admission to the Dallas VA Medical 
Center (MC) in December 2003 for cardiac surgery.  

Specifically, the Veteran contends that his effective date for VA 
pension entitlement should be December 8, 2003, when he was 
admitted to the Dallas VAMC for an extended period of hospital 
care for cardiac care and a host of complications, followed by 
his immediate transfer to a Transitional Care Unit (TCU) of that 
VAMC for rehabilitative care.  He acknowledges not having filed a 
formal claim for VA pension until February 2005, when his VA 
cardiologist initially advised him of the existence of the VA's 
pension program.  He asserts that both he and his wife consulted 
with VA social workers on more than one occasion during his 
extended period of hospitalization for the purpose of locating 
financial assistance based on his severe disabilities and that 
they were never advised of his potential entitlement to VA 
pension or his right to file a claim for that benefit.  He 
indicated that some discussion occurred regarding disability 
benefits paid by the Social Security Administration to his wife, 
but none to the Veteran himself.  Also, the Veteran reported at 
his January 2009 hearing before the Board that he received Social 
Security retirement benefits at the age of 62.  He also testified 
that he had remained in a coma from December 2003 into early 2004 
and that he continued to be incapacitated for some time 
thereafter.  

The questions posed by this appeal are whether any informal claim 
for VA pension was received by VA prior to February 11, 2005, 
and, whether there is retroactive pension entitlement pursuant to 
38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B).  

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must 
be filed in order for any type of benefit to accrue or be paid.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Further, the mere presence of medical evidence in the record does 
not establish an intent on the part of the Veteran to seek VA 
pension.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While 
the Board must interpret the Veteran's submissions broadly, the 
Board is not required to conjure up issues that were not raised 
by the Veteran.  Id.

The words application and claim are defined by regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also MacPhee 
v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding 
that the plain language of the regulations requires a claimant to 
have intent to file a claim for VA benefits).  Any communication 
or action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2009).  

Once a formal claim for pension has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as the 
date of receipt of an informal claim for increased benefits.  38 
C.F.R. § 3.157(a), (b)(2), (3) (2009).  When determining the 
effective date of an award of pension benefits, the Board is 
required to review all the communications in the file, after the 
last final disallowance of the claim that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

Review of the claims folder discloses that the Veteran was 
admitted to the Dallas VAMC on December 8, 2003, for a scheduled 
coronary artery bypass grafting procedure of two diseased vessels 
and repair of his mitral valve.  Various, severe complications 
arose during the surgery, resulting in replacement of the mitral 
valve, and thereafter, which caused the Veteran to be placed on a 
ventilator in an induced coma until approximately January 20, 
2004.  Following the initial surgery in December 2003, he was 
maintained in the intensive care unit (ICU).  Among the many 
heart-related complications were ventricular tachycardia, 
fibrillation, and cardiac arrest, followed by severe epistaxis, 
cerebrovascular accidents and associated quadraparalysis and left 
sided weakness, respiratory failure, conduct of a tracheostomy, 
renal and endocrinal insufficiency, and bacteremia.  The Veteran 
was transferred from the ICU to the TCU of the Dallas VAMC, where 
he remained from February 11, 2004, to the date of his discharge, 
March 24, 2004, with the exception of the veteran's return to the 
ICU on February 14, 2004, for a cardiac emergency.  

Voluminous records are on file addressing the Veteran's 
hospitalization in December 2003 and the follow-up care he 
received through February 2005 and beyond.  However, those 
records do not reflect any communication or action by or on 
behalf of the Veteran indicating an intent on his part to claim 
entitlement to VA pension.  The Veteran and his wife have 
indicated forthrightly that they were unaware of the existence of 
a pension program administered by VA and, by definition, one 
cannot claim a benefit of which he or she has no knowledge.  His 
encounters with VA social workers and others, and those of his 
wife, are documented, to include discussions regarding their 
financial concerns, income sources, and fears of loosing their 
home, but in no way is any intent on the part of the Veteran to 
claim VA pension set forth therein.  

As well, the provisions of 38 C.F.R. § 3.157 are not for 
application under the facts of this case.  The Veteran by this 
appeal seeks a determination of pension entitlement at a point 
prior to February 11, 2005, the date on which he submitted to the 
RO his original claim for VA pension and which was granted by RO 
action in August 2005.  The cited regulation does not provide a 
basis to assign an effective date for VA pension entitlement at a 
point earlier than the date of receipt of the pension claim on 
February 11, 2005.  

There is no showing that the Veteran applied for or was in 
receipt of SSA disability benefits prior to the established 
effective date for VA pension in February 2005.  He did not 
report having ever claimed SSA disability benefits in his VA 
pension application of February 2005.  He also testified at his 
2009 hearing that the only SSA benefits he had received were 
early retirement benefits taken at the age of 62 years.  While in 
some instances a claim for SSA benefits may be considered a claim 
for VA death benefits, see 38 C.F.R. § 3.153 (2009), no law or 
regulation provides for dual applications regarding VA 
nonservice-connected disability pension benefits to a Veteran.  

Regarding the Veteran's statement that VA was under an obligation 
to inform him of his potential entitlement to VA pension and that 
he was provided incomplete, if not incorrect, information as to 
the existence of a VA pension program, the Board notes that 
authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" that 
the effective date of benefits cannot be earlier than the date of 
claim set forth in 38 U.S.C.A. § 5110(a) prevails over a general 
outreach statute, 38 U.S.C.A. § 6303 (West 2002), which provides 
that VA should inform individuals of their potential entitlement 
to VA benefits when VA is aware or reasonably should be aware of 
such potential entitlement.  See Rodriguez v. West, 189 F.3d 
1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 (failure by 
VA to provide the notice required by 38 U.S.C.A. § 7722 
(recodified effective June 15, 2006, to 38 U.S.C.A. § 6303, 
Veterans' Housing Opportunity and Benefits Improvement Act of 
2006, Pub. L. 109-233), may not provide a basis for awarding 
retroactive benefits in a manner inconsistent with express 
statutory requirements). 

Moreover, although it is indeed regrettable that the Veteran and 
his wife may not have fully understood the procedures for 
obtaining benefits to which he was entitled, payments of monetary 
benefits from the Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information provided 
by others, including Government employees, and regardless of 
extenuating circumstances or claims of fairness.  See Office of 
Personnel Management (OPM) v. Richmond, 496 U.S. 414, 426 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 
6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351 (1995) (holding that inaccurate advice does not create 
any legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).

The record is clear that no formal or informal claim for pension 
benefits was filed before February 11, 2005.

Turning to the question of retroactive pension entitlement, the 
salient questions to be answered are on what date the Veteran 
because permanently and totally disabled and whether within the 
one-year period prior to the date of the VA's receipt of a formal 
claim the Veteran's disabilities were so incapacitating that they 
precluded him from the filing of an application for a period of 
at least 30 days.  The RO has determined that the Veteran was 
permanently and totally disabled as of the date of his VA 
hospital admission, December 8, 2003, and inasmuch as the claim 
for pension was not received within one-year of the date of 
permanent and total disablement, entitlement to retroactive 
pension could not be established.  

The Board's review of the extensive record shows that the Veteran 
was in fact totally disabled from the time of his hospital 
admission in December 2003; permanence of his total disablement 
was not shown, however, until a point subsequent during that 
hospitalization.  The many significant, life threatening 
complications the Veteran encountered during the hospitalization 
beginning in December 2003, many of which he overcame by the time 
of his transfer from the ICU unit to the TCU are well established 
by the record.  While it is true that further improvement in the 
Veteran's condition was achieved through an active program of 
rehabilitation in the TCU, the existence of permanence of the 
Veteran's total disablement is fixed as of the date of the second 
transfer from the ICU to the TCU on February 14, 2004.  The 
initial transfer was effectuated on February 11, 2004, but he was 
returned to the ICU for an emergent episode of atrial 
fibrillation and then not again transferred to the TCU until 
February 14.  Also, he continued to be hospitalized for a period 
in excess of 30 days on the TCU until his discharge to his home 
occurred on March 24, 2004.  In this regard, the Board notes that 
extensive hospitalization will generally qualify as sufficiently 
incapacitating, per 38 C.F.R. § 3.400(b)(1)(ii)(B), as to have 
prevented the filing of a claim.  On that basis, retroactive 
pension entitlement effective from February 14, 2004, but no 
earlier, is granted, subject to those provisions governing the 
payment of monetary benefits.  

SMP

Where an otherwise eligible veteran is in need of regular aid and 
attendance or is permanently housebound, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).  For pension 
purposes, a person shall be considered to be in need of regular 
aid and attendance if such person is (1) a patient in a nursing 
home or, (2) helpless or blind, or so nearly so helpless or blind 
as to need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b).

The need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).

One will be considered in need of regular aid and attendance if 
he or she: (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining the 
need for regular aid and attendance:  Inability of claimant to 
dress or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back etc.); inability of claimant to feed 
himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a whole.  
It is only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance will not 
be based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).

In May 2005, the Veteran submitted a claim, which the RO 
interpreted to be a claim for VA pension entitlement, but also a 
claim of entitlement to SMP based on housebound and aid and 
attendance criteria.  While pension entitlement was established 
by the RO as of February 2005, which the Board has herein 
modified to February 14, 2004, SMP was denied by RO action 
initially by administrative action in May 2005 and by rating 
action in November 2005.  

The Veteran at his Board hearing in January 2009 indicated that 
he was indeed helpless and in need of assistance of another to 
complete the activities of daily living for a period following an 
extended hospitalization beginning in December 2003 and at times 
in 2005 subsequent to an additional stroke, but also that he was 
currently not so helpless as require the assistance of another or 
in fact housebound.  Medical data compiled to date denote his 
receipt of extensive medical care since December 2003, to include 
hospitalizations in December 2003 and June 2005, cardiac 
rehabilitation in 2004 and 2005, and a short period of 
rehabilitative care at the TCU in July 2005.  While the Veteran's 
disabilities are many and severely disabling, the medical data on 
file, including the February 2005 statement from an attending VA 
clinician that the Veteran was not in need of the aid or 
attendance of someone else in performing the ordinary activities 
of daily living and was not confined to his home or immediate 
premises, fail to identify that he is blind or so nearly blind 
with a corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less, 
or is a patient in a nursing home because of mental or physical 
incapacity.  The record as a whole fails to establish a factual 
need for aid and attendance or his housebound status.  

Lay evidence must be assessed for purposes of competency and 
credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Veteran has 
competently and credibly described the degree to which his 
activities of daily living have been limited in the past and 
currently, and that he is not now in need of assistance from 
another person to complete those activities and is fully capable 
of leaving his home independently.  This testimony and the 
absence of medical data identifying a need for aid and attendance 
by another or home confinement weigh against entitlement to 
special monthly pension.  

As the preponderance of the evidence is against the claim for 
SMP, the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for SMP must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).


ORDER

Entitlement to an effective date of February 14, 2004, but no 
earlier, for a permanent and total disability rating for pension 
purposes is granted, subject to those provisions governing the 
payment of monetary benefits.  

Entitlement to SMP on the basis of aid and attendance or 
housebound criteria is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


